Citation Nr: 1443735	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  14-134 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right  AC joint and rotator cuff tendonitis.

2.  Entitlement to service connection for degenerative arthritis of the left AC joint and rotator cuff tendonitis.

3.  Entitlement to service connection for degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1982 to June 1990.

This appeal to the  Board of Veterans' Appeals (Board) a January 2012 rating decision.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic  files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records, dated from October 2011 through August 2013, which were considered by the RO in its February 2014 statement of the case.  There are also VA treatment records, dated from October 2013 through March 2014, which have not been considered by the RO.  Although the Veteran has not waived initial agency of original  jurisdiction (AOJ) consideration of such evidence. (see 38 C.F.R. § 20.1304(c) (2013)),as the  Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Moreover, the remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

For reasons expressed below, the claims on appeal  are being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.



REMAND

With respect to the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In September 2011, the Veteran was afforded a VA examination to obtain medical information as to  the nature and etiology of his claimed conditions.  After examining the Veteran, the VA examiner diagnosed him with bilateral rotator cuff tendonitis, bilateral acromio-clavicular arthrosis, and bilateral degenerative arthroses in both his knees.  The VA examiner reviewed and discussed the Veteran's relevant history and noted his lay statements.  However, after giving the etiological opinion that it was less likely as not (less than 50/50 probability) that the Veteran's conditions were related to a period of active duty status, the VA examiner provided the rationale that, "[o]n review of the C-file I did not find any entries to indicate any significant injury or problems with either the right or left shoulder while the [V]eteran was on active duty status."  With regard to the negative etiological opinion regarding the Veteran's degenerative arthritis of the right knee, the VA examiner provided the rationale that, "there [were] no entries in the service department envelope during the period of active duty status to indicate any significant injury to either the right or left knee."

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because VA undertook to provide a medical opinion for the claim currently on appeal, the Board must ensure that the opinion is adequate in order to render a fully informed decision.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the September 2011 VA examiner's medical opinion is inadequate because it is based on the absence of any entries in the Veteran's service treatment records reflecting significant injury or treatment in service and is not supported with a sufficient explanation for why the Veteran's current knee and shoulder disorders are not likely related to service.  The absence of documented treatment is service is not necessarily fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  In rendering the new opinion, the VA examiner should consider the Veteran's statements regarding the occurrence of the disabilities, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the service treatment records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Id.

Under these circumstances, the Board finds that further medical opinion-based on full consideration of all documented medical history evidence and lay assertions, and supported by complete, clearly-stated rationale-is needed.  Hence, the AOJ should obtain an addendum opinion from the September 2011 examiner. 

The Board notes that on the April 2014 VA Form 9 ( Appeal to the Board of Veterans' Appeals), the Veteran's representative requested a new VA examination "[d]ue to the fact that the [V]eteran's last examination was in 2011."  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, whether a new clinical examination is warranted will be left to the discretion of the VA medical professional offering the addendum opinion on remand.

Prior to obtaining further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims fie all outstanding, pertinent records.
 
In this regard, , the Veteran submitted an August 2013 award letter from the Social Security Administration (SSA) showing that he was entitled to monthly disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records, should be obtained.

Also, since the RO issued its February 2014 statement of the case, the Veteran has undergone additional relevant VA medical treatment as reflected in the documents in Virtual VA.  He also submitted a March 2014 statement that is of record and relates to injuries the Veteran claims he sustained in service.  All relevant evidence of record must be considered by the AOJ  on remand-to particularly include all evidence associated with the claims file since the last adjudication of the claims on appeal..

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records demonstrating treatment for his shoulder and knee conditions from March 2014 to the present.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  


2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  


3.  Following the completion of the above development and the receipt of any additional records, the Veteran's claims file should be referred to the September 2011 VA examiner for  an addendum opinion addressing  whether the Veteran's shoulder and knee conditions are related to his military service.  .  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions

The examiner is asked to furnish an opinion and rationale with respect to the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed right shoulder disorder was  incurred during service, or caused by an in-service event or injury?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed left shoulder disorder was  incurred during service or caused by an in-service event or injury?

(c)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed right knee condition was incurred during service or caused by an inservice event or injury?

In answering each  question posed above, the examiner must consider and discuss all pertinent evidence and lay assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Complete, clearly-stated rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved in formulating each opinion would be considerable assistance to the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjuticated based on the entirety of the evidence and all pertinent legal authority.  	

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case that includes clear reasons and bases, and afforded an appropriate period of time  for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



